 


109 HR 1056 IH: Methamphetamine Precursor Control Act of 2005
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1056 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Controlled Substances Act with respect to the distribution of pseudoephedrine, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Methamphetamine Precursor Control Act of 2005. 
2.Restrictions on importation 
(a)In generalSection 1002(a) of the Controlled Substances Import and Export Act (21 U.S.C. 952(a)) is amended— 
(1)in the matter preceding paragraph (1), by inserting or ephedrine, pseudoephedrine, or phenylpropanolamine, after schedule III, IV, or V of title II,; and 
(2)in paragraph (1), by inserting , and of ephedrine, pseudoephedrine, and phenylpropanolamine, after coca leaves. 
(b)Information on foreign chain of distribution; import restrictions regarding failure of distributors to cooperateSection 1018 of the Controlled Substances Import and Export Act (21 U.S.C. 971) is amended by adding at the end the following subsection: 
 
(f) 
(1)With respect to a registered person importing ephedrine, pseudoephedrine, or phenylpropanolamine (referred to in this section as an importer), a notice of importation under subsection (a) or (b) shall include all information known to the importer on the chain of distribution of such chemical from the manufacturer to the importer. 
(2)For the purpose of preventing or responding to the diversion of ephedrine, pseudoephedrine, or phenylpropanolamine for use in the illicit production of methamphetamine, the Attorney General may, in the case of any person who is a manufacturer or distributor of such chemical in the chain of distribution referred to in paragraph (1) (referred to in this subsection as a foreign-chain distributor), request that such distributor provide to the Attorney General information known to the distributor on the distribution of the chemical, including sales. 
(3)If the Attorney General determines that a foreign-chain distributor is refusing to cooperate with the Attorney General in obtaining the information referred to in paragraph (2), the Attorney General may, in accordance with procedures that apply under subsection (c), issue an order prohibiting the importation of ephedrine, pseudoephedrine, or phenylpropanolamine in any case in which such distributor is part of the chain of distribution for such chemical. Not later than 60 days prior to issuing the order, the Attorney General shall publish in the Federal Register a notice of intent to issue the order. During such 60-day period, imports of the chemical with respect to such distributor may not be restricted under this paragraph..  
3.MethWatch program; information for persons selling at retail 
(a)In generalThe Attorney General, acting through the Administrator of the Drug Enforcement Administration and in consultation with the States, shall carry out a program to provide information to retailers regarding the purchase of precursor products by individuals who may intend to use the products in the illicit production of methamphetamine.  
(b)Certain requirementsThe activities of the Attorney General in carrying out the program under subsection (a) shall include the following: 
(1)Providing information to retailers on preventing the sale of precursor products to individuals referred to in such subsection and on preventing the theft of the products by such individuals. 
(2)Establishing a system through which retailers can report suspicious purchases of precursor products and obtain appropriate technical assistance. The system shall use an Internet site (or portion thereof), or toll-free telephone communications, or both, as determined appropriate by the Attorney General. 
(3)Encouraging retailers to place precursor products such that customers do not have direct access to the products (commonly known as behind the counter). 
(c)Designation of programThe program under subsection (a) shall be designated by the Attorney General as the MethWatch program. 
(d)DefinitionsFor purposes of this section: 
(1)The term retailers means persons whose registrations pursuant to section 303(h) of the Controlled Substances Act authorize sales of ephedrine, pseudoephedrine, or phenylpropanolamine at retail. 
(2)The term precursor products means products containing ephedrine, pseudoephedrine, or phenylpropanolamine. 
4.Revocation of registration 
(a)Controlled Substances Act 
(1)Number of notices regarding violationsSection 304 of the Controlled Substances Act (21 U.S.C. 824) is amended by adding at the end the following subsection: 
 
(h)In the case of a person whose registration pursuant to section 303(h) includes authority regarding ephedrine, pseudoephedrine, or phenylpropanolamine, if such person has received four written notifications from the Attorney General that the Attorney General considers the person to be in violation of this Act with respect to such a chemical, each of which notices involves a separate violation, the Attorney General shall in accordance with procedures under this section commence proceedings to revoke such authority of the person.. 
(2)Standard regarding convictionsThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended— 
(A)in section 303(f)(3), by striking laws relating to and all that follows and inserting laws.; and  
(B)in section 304(a)(2), by striking or of any State, relating to and all that follows and inserting or of any State;.  
(b)Controlled substances import and export act; number of notices regarding violationsSection 1008(c)(2) of the Controlled Substances Act (21 U.S.C. 824(c)(2)) is amended by adding at the end the following subparagraph: 
 
(C)In the case of a person whose registration pursuant to subparagraph (A) includes authority regarding the importation of ephedrine, pseudoephedrine, or phenylpropanolamine, if such person has received four written notifications from the Attorney General that the Attorney General considers the person to be in violation of this Act with respect to such a chemical, each of which notices involves a separate violation, the Attorney General shall in accordance with procedures under this section commence proceedings to revoke such authority of the person.. 
5.Restrictions on sales of ephedrine and pseudoephedrine The Controlled Substances Act (21 U.S.C. 801 et seq.) is amended— 
(1)in section 303, by adding at the end the following subsection: 
 
(i)A registration under subsection (h) that includes authority for the sale of ephedrine or pseudoephedrine at retail shall provide that the registration does not permit such a sale in which a quantity of such chemical in excess of 9.0 grams is sold in a single transaction.; and 
(2) in section 402(a)— 
(A)in paragraph (10), by striking or after the semicolon at the end; 
(B)in paragraph (11), by striking the period at the end and inserting a ; or and 
(C)by adding at the end the following paragraph: 
 
(12) who is a registrant with a registration referred to in section 303(i)— 
(A)to sell ephedrine or pseudoephedrine at retail in a single transaction in a quantity not authorized by the registration; or 
(B)to sell pseudoephedrine at retail in circumstances in which such chemical is mailed or shipped directly to the purchaser rather than the purchaser taking possession of the chemical through a face-to-face transaction with the registrant.. 
6.Restrictions on possession of pseudoephedrineSection 404(a) of the Controlled Substances Act (21 U.S.C. 844(a)) is amended by inserting after the second sentence the following: It shall be unlawful for any person knowingly or intentionally to possess pseudoephedrine in a quantity exceeding 24.0 grams unless such person has been issued a registration pursuant to section 303(h) that includes authority regarding such chemical or unless the chemical is possessed by the person for a legitimate medical purpose. 
7.Additional funding for research on medical alternatives to pseudoephedrineFor the purpose of conducting and supporting research through the National Institutes of Health toward developing one or more drugs to serve as medical alternatives to the use of pseudoephedrine, there are authorized to be appropriated such sums as may be necessary for fiscal year 2006 and subsequent fiscal years. Such authorization is in addition to other authorizations of appropriations that are available for such purpose. 
8.Reports 
(a)Annual reportThe Attorney General, acting through the Administrator of the Drug Enforcement Administration, shall annually submit to the Congress a report on the progress being made toward the goal of preventing precursor products (as defined in section 3) from being used in the illicit production of methamphetamine. Each such report may include any recommendations of the Attorney General for modifications to legislative or administrative authorities regarding such products. 
(b)Additional reportsNot later than one year after the date of the enactment of this Act, the Attorney General, acting through the Administrator of the Drug Enforcement Administration, shall submit to the Congress a report providing the following: 
(1)An evaluation of the effectiveness of programs of the States to prevent precursor products from being used in the illicit production of methamphetamine, including the program carried out by the State of Oregon to maintain a data base of transactions in such products. 
(2)An evaluation of whether Federal programs similar to any of such State programs should be established. 
(3)With respect to foreign countries in which significant amounts of precursor products are manufactured, an evaluation of whether such countries have appropriate statutes and regulations to prevent the products from being so used. 
 
